Case 2:18-cv-13361-AC-EAS ECF No. 20 filed 01/25/19           PageID.156     Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

HUDA K. ALASHWAL,

         Plaintiff,                         Civil No. 18-13361

v.                                          Honorable Avern Cohn
                                            Mag. Judge Elizabeth A. Stafford
MICHAEL R. POMPEO, U.S.
Secretary of State, in his official
capacity, et al.,

         Defendants.


              STIPULATED ORDER OF VOLUNTARY DISMISSAL


         By stipulation of the parties, pursuant to Fed. R. Civ. P. 41(a), this action is

voluntarily dismissed without prejudice. Each party shall bear their own fees and

costs.

         IT IS SO ORDERED.

                                                 s/Avern Cohn
                                                 Avern Cohn
                                                 United States District Judge
Dated: 1/25/2019




                                             1
Case 2:18-cv-13361-AC-EAS ECF No. 20 filed 01/25/19      PageID.157   Page 2 of 2




So stipulated and agreed:

By: /s/ Robert M. Birach                  By: /s/ Jennifer L. Newby

Robert M. Birach                          Jennifer L. Newby (P68891)
C.J. Cannon                               Assistant United States Attorney
Birach Law P.C.                           Attorneys for Defendants
Attorneys for Plaintiff                   211 W. Fort Street, Suite 2001
26211 Central Park Blvd., Suite 209       Detroit, Michigan 48226
Southfield, Michigan 48076                (313) 226-0295
(313) 964-1234                            Jennifer.Newby@usdoj.gov
Bob@cgblegal.com
CJ@cgblegal.com




                                      2
